In a separation action, order granting respondent’s motion to require the appellant to furnish security for the payment of alimony under the decree modified on the facts by striking the words and figures, “ Twelve Thousand Five Hundred and 00/100 ($12,500.00),” from the second ordering paragraph, and substituting in place thereof in words and figures, “ Five Thousand Dollars ($5000.00).” As thus modified, the order is affirmed, without costs. The amount of the bond ordered to be furnished imposes an undue hardship, under all the facts and circumstances. Nolan, P. J., Carswell, Johnston, Adel and MacCrate, JJ., concur.